DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 8/21/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,843,955 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 15 of the Patent1:
Application, Claim 1:
A base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the base station to: 
transmit parameters of cells grouped into control channel groups comprising: 



a primary control channel group; and 


a secondary control channel group comprising: 
a control channel secondary cell with a secondary control channel; and 
a secondary cell; 
detect a radio link issue with the control channel secondary cell of a wireless device; and 

transmit at least one command to deactivate the secondary cell for the wireless device in response to the radio link issue.
Patent1, Claim 1:
A base station comprising: 
one or more processors; and 
memory storing instructions that, when executed, cause the base station to: transmit, to a wireless device, at least one first message comprising configuration parameters of a plurality of cells, wherein the plurality of cells are grouped into a plurality of physical uplink control channel (PUCCH) groups comprising: 
a primary PUCCH group comprising a primary cell with a primary PUCCH received by the base station; and 
a secondary PUCCH group comprising a PUCCH secondary cell with a secondary PUCCH received by the base station; 


detect a radio link issue with the PUCCH secondary cell, while one or more other cells in the secondary PUCCH group has acceptable radio link quality; and 
transmit at least one second MAC command configured to deactivate at least one of the one or more other cells in the secondary PUCCH group.


Claims 2-20 of the Application are transparently found in claims 1-14 and 16-20 of the Patent1 with obvious word variations and are also rejected. For example,
Claim 2 of the Application corresponds to claim 16 of the Patent1;
Claim 3 of the Application corresponds to claim 17 of the Patent1;
Claim 4 of the Application corresponds to claim 18 of the Patent1;
Claim 5 of the Application corresponds to claim 19 of the Patent1;
Claim 6 of the Application corresponds to claim 20 of the Patent1;
Claim 7 of the Application corresponds to claim 14 of the Patent1;	
Claim 8 of the Application corresponds to claim 15 of the Patent1;
Claim 9 of the Application corresponds to claims 15 of the Patent1;
Claim 10 of the Application corresponds to claim 18, 19 of the Patent1;
Claim 11 of the Application corresponds to claim 15 of the Patent1;
Claim 12 of the Application corresponds to claim 16 of the Patent1;
Claim 13 of the Application corresponds to claim 17 of the Patent1;
Claim 14 of the Application corresponds to claim 18 of the Patent1;
Claim 15 of the Application corresponds to claim 19 of the Patent1;
Claim 16 of the Application corresponds to claim 20 of the Patent1;
Claim 17 of the Application corresponds to claim 7 of the Patent1;
Claim 18 of the Application corresponds to claim 15 of the Patent1;
Claim 19 of the Application corresponds to claim 15 of the Patent1; and
Claim 20 of the Application corresponds to claim 15 of the Patent1.

8.          Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,165,462 B2 (hereinafter “Patent2”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent2 with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 8 of the Patent2:
Application, Claim 1:
A base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the base station to: 
transmit parameters of cells grouped into control channel groups comprising: 
a primary control channel group; and 
a secondary control channel group comprising: 
a control channel secondary cell with a secondary control channel; and 
a secondary cell; 
detect a radio link issue with the control channel secondary cell of a wireless device; and 
transmit at least one command to deactivate the secondary cell for the wireless device in response to the radio link issue.
Patent2, Claim 8:
A base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the base station to: 
transmit, to a wireless device, at least one first message comprising configuration parameters of a plurality of cells, wherein the plurality of cells are grouped into a plurality of physical uplink control channel (PUCCH) groups comprising: 
a primary PUCCH group comprising a primary cell with a primary PUCCH received by the base station; and 
a secondary PUCCH group comprising: 
a PUCCH secondary cell with a secondary PUCCH received by the base station; and 
one or more other secondary cells; 
detect a radio link issue with the PUCCH secondary cell; and 
transmit at least one MAC command configured to deactivate at least one of the one or more other secondary cells in the secondary PUCCH group in response to the radio link issue with the PUCCH secondary cell.


Claims 2-20 of the Application are transparently found in claims 1-7 and 9-20 of the Patent2 with obvious word variations and are also rejected.

9.          Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,757,595 B2 (hereinafter “Patent3”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent3 with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent3:
Application, Claim 1:
A base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the base station to: 
transmit parameters of cells grouped into control channel groups comprising: 
a primary control channel group; and 
a secondary control channel group comprising: 
a control channel secondary cell with a secondary control channel; and 
a secondary cell; 
detect a radio link issue with the control channel secondary cell of a wireless device; and 
transmit at least one command to deactivate the secondary cell for the wireless device in response to the radio link issue.
Patent 3, Claim 1:
A method comprising: 
transmitting, by a base station, parameters of cells grouped into control channel groups comprising: 
a primary control channel group; and 
a secondary control channel group comprising: 
a control channel secondary cell with a secondary control channel; and 
a secondary cell; 
detecting, by the base station, a radio link issue with the control channel secondary cell of a wireless device; and 
transmitting, by the base station, at least one command to deactivate the secondary cell for the wireless device in response to the radio link issue.


Claims 2-20 of the Application are transparently found in claims 2-20 of the Patent3 with obvious word variations and are also rejected.

Claim Rejections - 35 USC § 102
10.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.         Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2013/0188612 A1 to Dinan (hereinafter “Dinan”).
            Regarding Claim 1, Dinan discloses a base station (Dinan: Figure 4 with [0006] and [0024]) comprising: 
     one or more processors (Dinan: Figure 4, element 403); and 
     memory storing instructions (Dinan: Figure 4, elements 404-405) that, when executed by the one or more processors, cause the base station to: 
          transmit parameters of cells grouped into control channel groups (Dinan: [0029-0030], [0035-0037], [0045-0046] – corresponds to one or more parameters/configurations of a group of cells, including one or more secondary cells (SCells) and a primary cell (PCell) designed for control information. See also [0192-0199] – further includes an association to a physical uplink control channel (PUCCH).), comprising: 
               a primary control channel group (Dinan: [0029-0030], [0035-0039], [0045-0046] – corresponds to the PCell.); and 
               a secondary control channel group comprising: 
                    a control channel secondary cell with a secondary control channel (Dinan: [0033-0039] – corresponds to one or more SCells with PCell.); and 
                   a secondary cell (Dinan: [0033-0039] – corresponds to an SCell of a second group, indicated by a separate timing advance group (sTAG).); 
                       detect a radio link issue with the control channel secondary cell of a wireless device (Dinan: [0175] – in some cases, an SCell may be deactivated (other than handover or expiration of timer) based coverage quality (loss of signal/synchronization), failure, no uplink synchronization, etc.); and 
                       transmit at least one command to deactivate the secondary cell for the wireless device in response to the radio link issue (Dinan: [0175-0177] – corresponds to receiving a media access control (MAC) command for deactivating an SCell.).
            Regarding Claim 2, Dinan discloses the base station of claim 1, wherein the at least one command is further configured to deactivate the control channel secondary cell (Dinan: [0175-0177] – corresponds to receiving a media access control (MAC) command for deactivating an SCell.).
            Regarding Claim 3, Dinan discloses the base station of claim 1, wherein one or more other secondary cells of the secondary control channel group have an acceptable radio link quality (Dinan: [0175] – in some cases, an SCell may be deactivated (other than handover or expiration of timer) based coverage quality (loss of signal/synchronization), failure, no uplink synchronization, etc. This suggests an SCell has to have an acceptable link quality.).
            Regarding Claim 4, Dinan discloses the base station of claim 1, wherein the detection of the radio link issue is based at least on one of the following: 
     detection of a loss of control channel secondary cell signals (Dinan: [0175] – in some cases, an SCell may be deactivated (other than handover or expiration of timer) based coverage quality (loss of signal/synchronization), failure, no uplink synchronization, etc.); 
     detection of a loss of synchronization with the control channel secondary cell signals (Dinan: [0175] – in some cases, an SCell may be deactivated (other than handover or expiration of timer) based coverage quality (loss of signal/synchronization), failure, no uplink synchronization, etc.); and 
     a measurement of an error rate on the control channel secondary cell above a second value (Dinan: [0037] – corresponds to a pathloss error rate with a toleration. See also [0194].).
            Regarding Claim 5, Dinan discloses the base station of claim 1, wherein the detection of the radio link issue is based at least on one of the following:
     measuring an interference on the control channel secondary cell above a second value (Dinan: [0047-0048] – a measurement of interference of SCell is taken at base station.);
     receiving a channel quality indicator feedback indicating a signal quality on the control channel secondary cell lower than a third value (Dinan: [0047-0048] and [0178] – link qualities (CQI/PMI/RI/PTI) for SCell are reported (as feedback) to base station. See also [0213-0214]. A threshold value is implied through the use of any of the individual type of channel quality feedback indications.); and
     receiving measurement reports indicating a signal quality on the control channel secondary cell lower than a fourth value (Dinan: [0047-0048] and [0178] – link qualities (CQI/PMI/RI/PTI) for SCell are reported (as feedback) to base station. See also [0213-0214]. A threshold value is implied through the use of any of the individual type of channel quality feedback indications.).
            Regarding Claim 6, Dinan discloses the base station of claim 1, wherein the detection of the radio link issue occurs when the base station receives another message from the wireless device (Dinan: [0178] – corresponds to UE sending any one of CQI, PMI, RI, and/or PTI that include radio link qualities on one or more SCells.).
            Regarding Claim 7, Dinan discloses the base station of claim 1, wherein the at least one command comprises a bitmap indicating deactivation of one or more other secondary cells of the secondary control channel group (Dinan: [0084-0091] and [0209] – MAC command includes timing command comprising a set of bits that are “mapped” (encoded).).
            Regarding Claim 8, Dinan discloses the base station of claim 1, wherein the control channel groups are physical uplink control channel groups (Dinan: [0029-0030], [0035-0037], [0045-0046] – corresponds to one or more parameters/configurations of a group of cells, including one or more secondary cells (SCells) and a primary cell (PCell) designed for control information. See also [0192-0199] – further includes an association to a physical uplink control channel (PUCCH).).
            Regarding Claim 9, Dinan discloses the base station of claim 1, wherein the command is a media access control (MAC) command (Dinan: [0175-0177] – corresponds to receiving a media access control (MAC) command for deactivating an SCell.).
            Regarding Claim 10, Dinan discloses the base station of claim 1, wherein the radio link issue is based on measuring a signal quality of the control channel secondary cell (Dinan: [0047-0048] and [0178] – link qualities (CQI/PMI/RI/PTI) for SCell are reported (as feedback) to base station. See also [0213-0214]. A threshold value is implied through the use of any of the individual type of channel quality feedback indications.).

            Regarding Claim 11, Dinan discloses a base station (Dinan: Figure 4 with [0006] and [0024]) comprising: 
     one or more processors (Dinan: Figure 4, element 403); and 
     memory storing instructions (Dinan: Figure 4, elements 404-405) that, when executed by the one or more processors, cause the base station to: 
          transmit, by the base station, parameters of cells grouped into control channel groups (Dinan: [0029-0030], [0035-0037], [0045-0046] – corresponds to one or more parameters/configurations of a group of cells, including one or more secondary cells (SCells) and a primary cell (PCell) designed for control information. See also [0192-0199] – further includes an association to a physical uplink control channel (PUCCH).), comprising: 
               a primary control channel group (Dinan: [0029-0030], [0035-0039], [0045-0046] – corresponds to the PCell.); and 
               a secondary control channel group comprising: 
                    a control channel secondary cell with a secondary control channel (Dinan: [0033-0039] – corresponds to one or more SCells with PCell.); and 
                   a secondary cell (Dinan: [0033-0039] – corresponds to an SCell of a second group, indicated by a separate timing advance group (sTAG).); 
                       detect a radio link issue with the control channel secondary cell of a wireless device (Dinan: [0175] – in some cases, an SCell may be deactivated (other than handover or expiration of timer) based coverage quality (loss of signal/synchronization), failure, no uplink synchronization, etc.); and 
                       transmit a message to release the secondary cell for the wireless device in response to the radio link issue (Dinan: [0175-0177] – corresponds to receiving a media access control (MAC) command for deactivating an SCell.).
            Regarding Claim 12, Dinan discloses the base station of claim 11, wherein the at least one second message is further configured to release the control channel secondary cell (Dinan: [0175-0177] – corresponds to receiving a media access control (MAC) command for deactivating an SCell.).
            Regarding Claim 13, Dinan discloses the base station of claim 11, wherein one or more other secondary cells have an acceptable radio link quality (Dinan: [0175] – in some cases, an SCell may be deactivated (other than handover or expiration of timer) based coverage quality (loss of signal/synchronization), failure, no uplink synchronization, etc. This suggests an SCell has to have an acceptable link quality.).
            Regarding Claim 14, Dinan discloses the base station of claim 11, wherein the detection of the radio link issue is based at least on one of the following: 
     detection of a loss of control channel secondary cell signals (Dinan: [0175] – in some cases, an SCell may be deactivated (other than handover or expiration of timer) based coverage quality (loss of signal/synchronization), failure, no uplink synchronization, etc.); 
     detection of a loss of synchronization with the control channel secondary cell signals (Dinan: [0175] – in some cases, an SCell may be deactivated (other than handover or expiration of timer) based coverage quality (loss of signal/synchronization), failure, no uplink synchronization, etc.); and 
     a measurement of an error rate on the control channel secondary cell above a second value (Dinan: [0037] – corresponds to a pathloss error rate with a toleration. See also [0194].).
            Regarding Claim 15, Dinan discloses the base station of claim 11, wherein the detection of the radio link issue is based at least on one of the following:
     measuring of an interference on the control channel secondary cell above a second value (Dinan: [0047-0048] – a measurement of interference of SCell is taken at base station.);
     reception of a channel quality indicator feedback indicating a signal quality on the control channel secondary cell lower than a third value (Dinan: [0047-0048] and [0178] – link qualities (CQI/PMI/RI/PTI) for SCell are reported (as feedback) to base station. See also [0213-0214]. A threshold value is implied through the use of any of the individual type of channel quality feedback indications.); and
     reception of measurement reports indicating a signal quality on the control channel secondary cell lower than a fourth value (Dinan: [0047-0048] and [0178] – link qualities (CQI/PMI/RI/PTI) for SCell are reported (as feedback) to base station. See also [0213-0214]. A threshold value is implied through the use of any of the individual type of channel quality feedback indications.).
            Regarding Claim 16, Dinan discloses the base station of claim 11, wherein the detection of the radio link issue occurs in response to the base station receiving another message from the wireless device (Dinan: [0178] – corresponds to UE sending any one of CQI, PMI, RI, and/or PTI that include radio link qualities on one or more SCells.).
            Regarding Claim 17, Dinan discloses the base station of claim 11, wherein the transmission of the message comprises at least one cell index of the secondary cell (Dinan: [0029-0030], [0077] – corresponds to receiving an SCell index.).
            Regarding Claim 18, Dinan discloses the base station of claim 11, wherein the secondary control channel is a secondary physical uplink control channel (Dinan: [0029-0030], [0035-0037], [0045-0046] – corresponds to one or more parameters/configurations of a group of cells, including one or more secondary cells (SCells) and a primary cell (PCell) designed for control information. See also [0192-0199] – further includes an association to a physical uplink control channel (PUCCH).).
            Regarding Claim 19, Dinan discloses the base station of claim 11, wherein the primary control channel group comprises a primary cell with a primary physical uplink control channel received by the base station (Dinan: [0029] – PCell may be the carrier Uplink Primary Component Uplink Carrier (UL PCC). See also [0191-0192] – further includes a primary cell with a PUCCH from TAG to adjust timing).).

            Regarding Claim 20, Dinan discloses a system (Dinan: Figure 5) comprising: 
     a base station (Dinan: Figure 4 with [0006] and [0024]) comprising: 
          one or more first processors (Dinan: Figure 4, element 403); and 
          first memory storing first instructions (Dinan: Figure 4, elements 404-405) that, when executed by the one or more first processors, cause the base station to: 
               transmit parameters of cells grouped into control channel groups (Dinan: [0029-0030], [0035-0037], [0045-0046] – corresponds to one or more parameters/configurations of a group of cells, including one or more secondary cells (SCells) and a primary cell (PCell) designed for control information. See also [0192-0199] – further includes an association to a physical uplink control channel (PUCCH).) comprising: 
                    a primary control channel group (Dinan: [0029-0030], [0035-0039], [0045-0046] – corresponds to the PCell.); and 
                    a secondary control channel group comprising: 
                         a control channel secondary cell with a secondary control channel (Dinan: [0033-0039] – corresponds to one or more SCells with PCell.); and                      
                         a secondary cell (Dinan: [0033-0039] – corresponds to an SCell of a second group, indicated by a separate timing advance group (sTAG).); 
               detect a radio link issue with the control channel secondary cell of a wireless device (Dinan: [0175] – in some cases, an SCell may be deactivated (other than handover or expiration of timer) based coverage quality (loss of signal/synchronization), failure, no uplink synchronization, etc.); and 
               transmit at least one command to deactivate the secondary cell for the wireless device in response to the radio link issue (Dinan: [0175-0177] – corresponds to receiving a media access control (MAC) command for deactivating an SCell.); and 
          a wireless device (Dinan: Figure 4, element 406) comprising: 
               one or more second processors (Dinan: Figure 4, element 408); and 
               second memory storing second instructions (Dinan: Figure 4, element 409) that, when executed by the one or more second processors, cause the wireless device to: 
                    receive the parameters (Dinan: [0029-0030], [0035-0037], [0045-0046] – corresponds to one or more parameters/configurations of a group of cells received at UE via RRC or TAG, including one or more secondary cells (SCells) and a primary cell (PCell) designed for control information. See also [0192-0199] – further includes an association to a physical uplink control channel (PUCCH).); and 
                    receive the at least one command (Dinan: [0175-0177] – corresponds to receiving a media access control (MAC) command for deactivating an SCell.).

Conclusion
13.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 31, 2022